Electronically Filed
                                                     Supreme Court
                                                     SCAD-10-0000226
                                                     09-MAR-2011
                                                     09:23 AM

                        SCAD-10-0000226

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                 JANET CLARE MILLER, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 10-006-8840)

                        ORDER OF SUSPENSION
     (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          Upon consideration of the Office of Disciplinary
Counsel’s Petition for Issuance of Reciprocal Discipline Notice,
our January 3, 2011 Notice and Order, Respondent Janet Clare
Miller’s response to the petition, Disciplinary Counsel’s reply,
and the record, it appears Respondent Miller was suspended from
practice for one year by the Supreme Court of California by order
filed August 4, 2009, and that enforcement of the California
suspension order was suspended for two years subject to
conditions that include a requirement that she take and pass the
Multistate Professional Responsibility Exam within one year.     It
further appears Hawai#i rules do not permit suspension of
suspension orders and the substantially equivalent discipline in
this jurisdiction is a suspension for one year, subject to
fulfillment of the conditions imposed by the Supreme Court of
California.   It further appears that Respondent Miller does not
maintain a practice in this jurisdiction and delaying the
effective date of this order for thirty days, as provided by Rule
2.16(c) of the Rules of the Supreme Court of the State of Hawai#i
would serve no purpose.   Therefore,
          IT IS HEREBY ORDERED that Respondent Miller is
suspended from practice in this jurisdiction for one year,
effective upon entry of this order.
          IT IS FURTHER ORDERED that, as a condition of her
reinstatement, Respondent Miller must prove compliance with all
of the conditions imposed by the California Supreme Court.
          DATED: Honolulu, Hawai#i, March 9, 2011.


                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Craig H. Nakamura




                                 2